Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 12-17 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Park et al. (US Pub No. 10541373 B2 and Park hereinafter)
Regarding Claim 1, Park discloses (figs. 1-10) a display device comprising: a display panel which comprises a first non-folding area (UFR), a folding area (FR), and a second non-folding area (UFR) that are arranged in a first direction (D1); a first support layer (200) which is disposed below the display panel and in which a plurality of first holes (201h) overlapping the first non-folding area and the second non-folding area are defined; and a reinforcing part (210) disposed below the first support layer, the reinforcing part comprises: a reinforcing layer (210b) disposed below the first support layer; and a plurality of dummies (210d) extending from the reinforcing layer and disposed into the plurality of first holes ( the protrusion 210d is fitted into the hole 201h ), wherein the first holes are formed by penetrating the first support layer (see fig.5).  

    PNG
    media_image1.png
    745
    823
    media_image1.png
    Greyscale


Regarding Claim 2, Park discloses (figs. 1-10) the display device of claim 1, wherein the plurality of first holes are arranged along the first direction and along a second direction (D2) which crosses the first direction.  

Regarding Claim 3, Park discloses (figs. 1-10) the display device of claim 2, wherein the reinforcing layer comprises: a first reinforcing layer (210b) overlapping the first non-folding area; and a second reinforcing layer (210b) overlapping the second non-folding area and spaced apart from the first reinforcing layer along the first direction.  

Regarding Claim 4, Park discloses (figs. 1-10) the display device of claim 3, wherein the plurality of dummies comprise: a plurality of first dummies extending from the first reinforcing layer; and a plurality of second dummies extending from the second reinforcing layer (see figs 3 and 5).  

Regarding Claim 6, Park discloses (figs. 1-10) the display device of claim 1, wherein a plurality of second holes (205) overlapping the folding area are defined in the first support layer.  

Regarding Claim 12, Park discloses (figs. 1-10) the display device of claim 1, wherein, when the folding area is folded about a folding axis (FX) extending in a second direction crossing the first direction, the display panel is in-folded so that a top surface of the first non-folding area faces a top surface of the second non-folding area.  

Regarding Claim 13, Park discloses (figs. 1-10) the display device of claim 1, wherein, when viewed in a plan view, the plurality of first holes have a polygonal shape (shows in fig.5).  

Regarding Claim 14, Park discloses (figs. 1-10) the display device of claim 13, wherein the plurality of first holes extend along the first direction (fig. 3).  

Regarding Claim 15, Park discloses (figs. 1-10) the display device of claim 1, wherein, when viewed in a plan view, the plurality of first holes have a circular shape (fig.4B).  

Regarding Claim 16, Park discloses (figs. 1-10)  a display device comprising: a display panel which comprises a first non-folding area (UFR), a folding area (FR), and a second non-folding area (UFR) that are arranged in a first direction (D1); a first support layer (200) which is disposed below the display panel, and in which a first hole (201h) overlapping each of the first and second non-folding areas and a second hole (205) overlapping the folding area are defined; and a plurality of dummies (210d) disposed in the first hole ( the protrusion 210d is fitted into the hole 201h ), wherein the first holes are formed by penetrating the first support layer (fig.5).  

    PNG
    media_image1.png
    745
    823
    media_image1.png
    Greyscale


Regarding Claim 17, Park discloses (figs. 1-10)  the display device of claim 16, further comprising: a first reinforcing layer (210b) disposed below the first support layer and overlapping the first non-folding area; and a second reinforcing layer (210b) disposed below the first support layer and overlapping the second non-folding area.  

Regarding Claim 19, Park discloses (figs. 1-10)  the display device of claim 16, wherein the first hole is provided in plurality (fig.4b), the plurality of first hole are arranged along the first direction and along a second direction (D2) which crosses the first direction (see annotated fig. above).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al in view of Yeom et al (US Pub No. 2020/0166970 A1 and Yeom hereinafter)
 Regarding claim 5, Park discloses the display device of claim 1. Park does not explicitly disclose wherein the first support layer comprises a metal material, and the plurality of dummies comprise a nonmetallic material.  However, Yeom teaches (figs. 1-3) wherein the first support layer comprises a metal material (112), and the plurality of dummies comprise a nonmetallic material (114, elastic). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first support layer comprises a metal material, and the plurality of dummies comprise a nonmetallic material of Yeom to device of Park in order to improve the flexibility and stretchability of the flexible display apparatus. 

Claims 7-8, 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al in view of Park et al (US Pub No. 2021/0118337 A1 and Park-1 hereinafter)
Regarding claim 7, PARK discloses the display device of claim 1. PARK does not explicitly disclose a digitizer module disposed between the display panel and the first support layer.  However, Park-1 teaches (fig.3 and 4A) a digitizer module (150) disposed between the display panel (100) and the first support layer (110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a digitizer module of Park-1 to device of PARK in order to provide a touch sensing portion to sense sensing a user's touch.

Regarding claim 8, PARK/Park discloses the display device of claim 7. Park-1 further teaches (figs.3) a shielding sheet (210 and 220, [0064]) disposed below the first support layer and the reinforcing part (111).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a shielding sheet of Park-1 to device of PARK in order to maintain the flatness of a display portion or shield water or oxygen from being permeated into the flexible display portion.

Regarding claim 11, PARK discloses the display device of claim 1. PARK does not explicitly disclose a second support layer disposed below the first support layer, wherein the second support layer comprises: a first plate overlapping the first non-folding area, and a second plate overlapping the second non-folding area and spaced apart from the first plate along the first direction. However, Park-1 teaches (fig. 5A) a second support layer (300) disposed below the first support layer, wherein the second support layer comprises: a first plate overlapping the first non-folding area, and a second plate overlapping the second non-folding area and spaced apart from the first plate along the first direction (X direction).

    PNG
    media_image2.png
    356
    642
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a second support layer of Park-1 to device of PARK in order to support the display panel to be coupled to the rear surface of the Non-folding area of the display device.

Regarding claim 18, PARK discloses the display device of claim 16. PARK does not explicitly disclose a digitizer module disposed between the display panel and the first support layer; and a shielding sheet disposed below the first support layer and the reinforcing part.  However, Park-1 teaches (fig.3) a digitizer module (150) disposed between the display panel and the first support layer; and a shielding sheet (210) disposed below the first support layer and the reinforcing part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a digitizer module and a shielding sheet of Park-1 to device of PARK in order to provide a touch sensing portion to sense sensing a user's touch and to maintain the flatness of a display portion or shield water or oxygen from being permeated into the flexible display portion.

Regarding claim 20, PARK discloses a display device comprising: a display panel  (100) which is foldable; a first support layer (200) and comprises a first section (UFR) and a second section (UFR), each having a first hole (201h) defined therein, and a third section (FR) disposed between the first section and the second section and having a second hole (205)defined therein. PARK does not explicitly disclose a digitizer module disposed below the display panel; a first shielding sheet disposed below the first section; and a second shielding sheet disposed below the second section and spaced apart from the first shielding sheet. However, Park-1 teaches (fi.3)  a digitizer module (150) disposed below the display panel (100); a first shielding sheet (210) disposed below the first section; and a second shielding sheet (220) disposed below the second section and spaced apart from the first shielding sheet [(0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a shielding sheet of Park-1 to device of PARK in order to maintain the flatness of a display portion or shield water or oxygen from being permeated into the flexible display portion.


Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowance of dependent claim 9 the prior art of record, individually or in combination does not teach or fairly suggest:
“wherein the shielding sheet comprises: a first shielding sheet which overlaps the first non-folding area and a first portion of the folding area; and a second shielding sheet which overlaps the second non-folding area and a second portion of the folding area and is spaced apart from the first shielding sheet along the first direction.” The mentioned pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements of and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant in claim 9.  Specifically, the limitation highlighted above and the specific arrangement of each structure. Claim 10 is allowable as being depend on claim 9.  

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841